
	

114 S2833 IS: Visa Transparency Anti-Trafficking Act of 2016
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2833
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2016
			Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend section 214(c)(8) of the Immigration and Nationality Act to 
    modify the data reporting requirements relating to nonimmigrant 
		   employees, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Visa Transparency Anti-Trafficking Act of 2016.
 2.Annual report to Congress on nonimmigrant visasSection 214(c)(8) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(8)) is amended to read as follows:
			
				(8)Annual report
 (A)In generalThe Secretary of Labor shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that includes the information set forth in subparagraph (B). (B)Information to be includedEach report submitted under subparagraph (A) shall include, for the reporting period—
 (i)the number of citizens of nations with Compacts of Free Association with the United States who are authorized by such Compacts to reside permanently in the United States as nonimmigrants and were admitted to the United States;
 (ii)the ports of entry at which the individuals described in clause (i) were admitted; and (iii)with respect to each nonimmigrant visa classification under the immigration laws that permits employment, other than subparagraphs (S), (T), (U), and (V) of section 101(a)(15), to the extent such data is collected by any government entity, the following data:
 (I)With respect to each such nonimmigrant visa classification and subclassification that authorizes employment, as applicable—
 (aa)the number of visas that were issued and the number of persons admitted or otherwise granted status under such classification;
 (bb)the number of visas that expired; (cc)the number of visas that were revoked;
 (dd)the number of visas that were otherwise terminated; (ee)the number of petitions that were filed;
 (ff)the number of petitions that were approved; (gg)the number of petitions that were rejected;
 (hh)the number of petitions that were denied; (ii)the number of petitions that were withdrawn;
 (jj)the number of petitions awaiting final action; (kk)the number of blanket petitions under paragraph (2)(A) that were filed;
 (ll)the number of such blanket petitions that were approved; (mm)the number of such blanket petitions that were rejected;
 (nn)the number of such blanket petitions that were denied; (oo)the number of such blanket petitions that were withdrawn;
 (pp)the number of such blanket petitions awaiting final action; (qq)the number of visa applications and beneficiaries that were approved pursuant to each blanket petition;
 (rr)the number of extensions of stay that were requested; (ss)the number of extensions of stay that were approved;
 (tt)the number of extensions of stay that were rejected; (uu)the number of extensions of stay that were denied;
 (vv)the number of extension of stay requests that were withdrawn; (ww)the number of extension of stay requests awaiting final action;
 (xx)the number of extension of stay requests that were filed for the purpose of switching employers or adding a new, concurrent employer;
 (yy)the percentage of nonimmigrants admitted into the United States who are younger than 18 years of age, between 18 and 30 years of age, between 30 and 40 years of age, between 40 and 50 years of age, between 50 and 60 years of age, or older than 60 years of age, respectively;
 (zz)the percentage of nonimmigrants admitted into the United States of each gender; (aaa)the 10 countries of which the most nonimmigrants are nationals;
 (bbb)for the 5 occupations in which the most nonimmigrants in each visa classification or subclassification are employed—
 (AA)the 5 employers that employ the most nonimmigrants in the visa classification; (BB)the 2 countries of which the most nonimmigrants are nationals;
 (CC)the age and gender of the nonimmigrants; (DD)the average educational levels attained by the nonimmigrants;
 (EE)the average compensation paid to the nonimmigrants; and (FF)the source of the data for this subclause;
 (ccc)for each of the 5 employers that employ the most nonimmigrants in the visa classification or subclassification—
 (AA)the number of such nonimmigrants who are nationals of each country; (BB)the number of such nonimmigrants who fall within each age range; and
 (CC)the number of such nonimmigrants of each gender; and (ddd)the number of petitions denied, disaggregated by age, gender, and country of nationality.
 (II)For each employment-based petition and request for extension of work authorization that was filed— (aa)the number of nonimmigrants sought;
 (bb)each beneficiary’s country of origin and local region or state; (cc)a description of the occupation in which the beneficiary will be employed;
 (dd)the standard occupational classification code for each occupation; (ee)the primary work location and secondary work location, if applicable;
 (ff)the name and address of the employer (unless for individual household employers); (gg)whether more than 50 percent of the employer’s United States workforce are nonimmigrants;
 (hh)whether more than 30 percent of employer’s United States workforce are nonimmigrants; (ii)whether the employer conducts outplacement of nonimmigrants;
 (jj)whether the employer was authorized to file blanket petitions under paragraph (2)(A); (kk)whether the petition is such a blanket petition;
 (ll)the name and last known domestic and foreign business address of any labor recruiter, agent, or other third party intermediary involved in identifying workers to be petition beneficiaries; and
 (mm)the visa classification and subclassification. (III)For each nonimmigrant authorized to work in the United States (include data source)—
 (aa)the visa classification and subclassification; (bb)the labor certification form number, if a temporary labor certification application was filed with the Department of Labor;
 (cc)the date on which the temporary labor certification application was filed; (dd)the date on which the temporary labor certification application was approved, withdrawn, or rejected;
 (ee)the petition or extension form number, if a petition or extension was filed with the Department of Homeland Security;
 (ff)the date on which a petition was filed; (gg)the date on which such petition was approved, withdrawn, or rejected;
 (hh)the date on which an extension was filed; (ii)the date on which such extension was approved, withdrawn, or rejected;
 (jj)the nonimmigrant’s country of origin and local region or state; (kk)the nonimmigrant’s age;
 (ll)the nonimmigrant’s gender; (mm)the occupation (including the standard occupational classification) in which the nonimmigrant will be employed;
 (nn)the amount of compensation to be paid to the nonimmigrant; (oo)the highest level of education attained by the nonimmigrant;
 (pp)with respect to nonimmigrant students employed under Optional Practical Training, the nonimmigrant’s major or primary field of study;
 (qq)with respect to nonimmigrant students employed under Optional Practical Training, the institution at which the nonimmigrant obtained his or her education;
 (rr)the primary work location and secondary work location, if applicable, or the zip code and nationality of the household employer if the nonimmigrant is a household employee;
 (ss)the name and address of the nonimmigrant’s employer (unless the employer is an individual household employer);
 (tt)the name and last known domestic and foreign business address of a third party intermediary; and (uu)if the nonimmigrant had a permanent status petition filed on his or her behalf, the name of the person or entity that filed the petition and the date on which such petition was filed.
 (IV)The 10 occupations in which the largest number of nonimmigrants are employed in the United States. (V)For each of the States—
 (aa)for each of the 5 nonimmigrant visa classifications and subclassifications in which the most nonimmigrants were admitted—
 (AA)the number of nonimmigrants admitted; (BB)the number of such nonimmigrants who are nationals of each country;
 (CC)the number of such nonimmigrants who fall within each age range; and (DD)the number of such nonimmigrants of each gender.
 (C)Public websiteAt the time the Secretary of Labor submits the report to Congress under this paragraph, the Secretary shall post the information set forth in subparagraph (B), along with the corresponding raw data set and a searchable database, to a public website.
 (D)LimitationThe Secretary of Labor shall ensure that the information posted on a public website pursuant to subparagraph (C) does not include information that, alone or in combination, would allow a reasonable person who does not have personal knowledge of the relevant circumstances, to identify a specific person with reasonable certainty.
 (E)Use of informationAny government official who uses information described in subparagraph (B) shall take reasonable steps to ensure that such use does not enable such information to be manipulated—
 (i)to identify an individual nonimmigrant to whom the information relates; or (ii)to disaggregate such information into its component parts.
 (F)DefinitionsIn this paragraph: (i)EmploymentThe term employment—
 (I)means employment in the United States; and (II)includes cultural exchange, training, or business activities in which the nonimmigrant receives any form of compensation, including a stipend, from any source, whether paid in the United States or in the nonimmigrant’s country of origin.
 (ii)Nonimmigrant visa classification, status, or subclassificationThe term nonimmigrant visa classification, status, or subclassification means any program, level, category, subcategory, or other type of grouping that— (I)is part of a nonimmigrant visa classification or status described in section 101(a)(15) or 214(e) or otherwise established under the immigration laws; and
 (II)may be specifically created, delineated, or defined in any Federal statute, regulation, agency guidance, directive memo, or any other source material, including the Code of Federal Regulations, the Foreign Affairs Manual, Department of State cables (classified or unclassified), and any official form, application, or petition used by the Secretary of Homeland Security, the Secretary of State, or the Secretary of Labor.
 (iii)Third party intermediaryThe term third party intermediary— (I)means any natural person or any corporation, company, firm, partnership, joint stock company or association, or other organization or entity, including municipal corporations that recruit, solicit, or engage in related activities with respect to an individual who resides outside of the United States in furtherance of employment in the United States, including when such activity occurs wholly outside of the United States; and
 (II)includes recruiters, subrecruiters, placement agencies, staffing agencies, labor contractors, and sponsor organizations designated by the Secretary of State, including for-profit and not-for-profit sponsor entities..
 3.Authority to modify formsThe Secretary of Homeland Security, the Secretary of State, and the Secretary of Labor shall take such steps as may be necessary to revise any applications, petitions, forms, or databases used to regulate the issuance of visas to nonimmigrants or the granting of nonimmigrant status in order to comply with the reporting requirements set forth in section 214(c)(8) of the Immigration and Nationality Act, as amended by section 2.
 4.Information sharingIf the Secretary of Labor determines that information collected or maintained by the Secretary of State or the Secretary of Homeland Security is required to make a submission under section 214(c)(8) of the Immigration and Nationality Act, as amended by section 2, the Secretary of State or the Secretary of Homeland Security, as applicable, shall provide such information to the Secretary of Labor upon request.
